DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 and 22 are allowed over the prior art of record as amended in the reply filed February 8, 2021.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed syringe assembly comprising a syringe barrel, a housing coupled to the syringe barrel by a snap-fit connection, and a pressure transducer that is in fluid communication with a fluid reservoir defined by the syringe barrel. The snap-fit connection has an adaptor that couples to the syringe barrel, wherein the adaptor comprises a plurality of flanges that interact with an inside surface of the housing.
The closest prior art of record is Stevens, et al. (US 2013/0338581). However, the reference does not disclose the device as claimed or described above.
Regarding claims 1-13 and 22, the closest prior art of record fails to teach among all the limitations or render obvious the specifics of wherein each lower surface is in overlapping contact with an upper surface of a lower portion of the housing, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENG LEE whose telephone number is (571)270-3662.  The examiner can normally be reached on Monday, Tuesday and Wednesday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/WL/Examiner, Art Unit 3783                   
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783